 604DECISIONSOF NATIONALLABOR RELATIONS BOARDG. C. Murphy Company and Retail Store EmployeesUnion,Local 400,a/w RetailClerksInternationalAssociation,AFL-CIO. Cases 5-CA-7144, 5-CA-7145, and 5-RC-9240April 2, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy MEMBERSFANNING, PENELLO, AND WALTHEROn December 5, 1975, Administrative Law JudgeAbraham H. Maller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and Charging Partyfiled a brief in opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, G. C. Murphy Compa-ny, Rockville, Maryland, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that the election in Case 5-RC-9240, conducted on March 27, 1975, be, and ithereby is, set aside, and that the case be remanded tothe Regional Director for Region 5 for the purpose ofconducting a new election in the appropriate unit atsuch time as he deems the circumstances permit thefree choice of a bargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]DECISIONABRAHAM H. MALLER, Administrative Law Judge: OnFebruary 13, 1975, Retail Store Employees Union, Local400, affiliated withRetailClerksInternationalAssociation,AFL-CIO, herein called the Union, filed charges againstG.C. Murphy Company, herein called Respondent. Uponsaidcharges, the Regional Director for Region 5 of theNational LaborRelationsBoard, herein called the Board,on April2, issued onbehalf of the General Counsel anorder consolidatingcases,complaint, and notice of hear-ing. Briefly, the complaint alleged that the Respondent in-terfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,etseq.),herein called the Act, by threatening employees withloss of their jobs because of their membership in and activ-ities on behalf of the Union, threatening that Respondentmay close its store should the employees engage in activi-ties on behalf of the Union, creating the impression of sur-veillance among the employees because of their activitieson behalf of the Union, and interrogating employees con-cerning their membership in, and activities on behalf of,theUnion, in violation of Section 8(a)(1) of the Act. Bytimely amendment, the General Counsel amplified the alle-gation concerning interrogation, and added allegationsthat Respondent promised benefits to employees to inducethem to vote against the Union; and withheld previouslyestablished benefits from employees because the Unionfiled a petition for representation. In its duly filed answer,Respondent denied any violations of the Act.On February 7, 1975, the Union filed a petition for rep-resentation at Respondent's Rockville,Maryland, store,and on March 27, the Regional Director conducted a se-cret ballot election at Respondent's Rockville, Maryland,store, resulting in 16 ballots being cast for and 16 ballotsbeing case against theUnion, with 2 ballots challenged bythe Union. On April 2, the Union filed timely objections toconduct affecting the results of the election. By letter datedApril 9, the Union agreed to withdraw its challenges for thesole purpose of obtaining a determinative election result.Thereafter, on April 11, the challenged ballots were openedand counted, and a revised tally of ballots was served uponthe parties, indicating 16 votes for, and 18 votes against,the Union. By letter of the same date, the Union, with theapproval of the Regional Director, withdrew certain objec-tions to the conduct of the election. The remaining objec-tions filed by the Union involved generally the same mat-ters as were alleged in the complaint herein.On April 22, the Regional Director issued a Report onChallenges and Objections, Order Consolidating Cases andNotice of Hearing, consolidating Case 5-RC-9240 withCases 5-CA-7144 and 5-CA-7145 for the purpose of hear-ing. Thereafter the Respondent filed exceptions to the Re-gionalDirector's Report on Challenges and Objections. OnMay 20, the Board issued an Order adopting the RegionalDirector's recommendations as contained in his Report. Indoing so, the Board did not pass on Respondent's excep-tions, but left the issues presented therein for considerationby the Administrative Law Judge, and remanded the pro-ceeding to the Regional Director for the purpose of hold-ing the hearing previously ordered by him.Pursuant to notice, a hearing was held at Washington,D.C., on May 22 and 23, 1975. All parties were representedat the hearing and were afforded full opportunity to beheard, to introduce relevant evidence, to present oral argu-ment, and to file briefs. Briefs were filed by all parties.Upon consideration of the entire record and the briefs andupon my observation of each of the witnesses, I make thefollowing:223 NLRB No. 86 G. C. MURPHY CO.605FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, a Pennsylvania corporation, is engaged inthe operation of variety stores at 1683 East MontgomeryAvenue, Rockville, Maryland, and 1214 G. Street, N.W.,Washington, D.C. During the 12 months preceding the fil-ing of the complaint herein, a representative period, Re-spondenthad gross sales in excess of $500,000 and receivedin interstate commerce goods and materials valued in ex-cess of $50,000 from points located outside the District ofColumbia and the State of Maryland. Accordingly, I findand conclude that the Respondent is, and has been at alltimes material herein, an "employer" as defined in Section2(2) of the Act, engaged in "commerce" and in operations"affecting commerce" as defined in Section 2(6) and (7) ofthe Act, respectively, and that it will effectuate the policiesof the Board to assert jurisdiction here.11.THE LABORORGANIZATION INVOLVEDRetail Store Employees Union,Local400, affiliated withRetail Clerks International Association,AFL-CIO,is, andhas been all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ISSUEWhether Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedin Section 7 of the Act, in violation of Section 8(a)(1) of theAct.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary StatementThe complaint alleges that Respondent's violations oc-curred at both Respondent's Rockville and Washingtonstores.Most of the evidence presented at the hearing relat-ed to events at the Rockville store. In his brief, the GeneralCounsel makes no reference to the events relating to theWashington store, and the Charging Party-Petitioner in itsbrief concedes that the evidence does not support the alle-gation in paragraph 5(e) of the complaint, that Respondentthreatened to discharge employees of the Washington storebecause of their activities on behalf of the Union. Accord-ingly, I recommend that the complaint be dismissed insofaras it allegesviolations at the Washington, D.C., store, andthe ensuing discussion involves only events occurring at theRockville Store.B. The Organizing CampaignThe Union's campaign to organize the Rockville storebegan on January 27, 1975,1 some 60 days before the elec-tion.Union organizers appeared at the store and spoke to1Unless otherwise indicated, all events detailed herein occurred in 1975.employees both in the store and outside, and handed outunion cards. The Respondent became aware of the Union'scampaign immediately and began quickly to counter theUnion's efforts. The Respondent called meetings of its em-ployees. A total of 12 meetings, with usually 2 per day tocover the morning and evening shifts, were held on Janu-ary 31, February 21 and 25, March 14, 20, 25 and 26. Allmeetings were conducted by Store Manager Ronald G.Reiser who spoke to the employees. In addition Vice Presi-dent PhilipW. Rogers addressed the employees at theMarch 26 meeting. The Respondent also used posters andwritten sheets of questions and answers were put on thebulletin board. In addition, the complaint alleges, and theRespondent denies, that the Respondent engaged in a ser-ies of unfair labor practices. These will now be discussed.C.WithholdingWage IncreasesRespondent has a policy with regard to the review ofemployees' wages. The policy calls for a yearly wage reviewbased upon the store manager's evaluation of the employ-ees along with consideration for merit and longevity. In-creases are not a matter of automatic progression, but rath-er are granted at the discretion of the store manager. Thereare normally no announcements when wage reviews arebeing conducted. When an employee is reviewed, a writtenrequisition for an increase is prepared by the store managerand forwarded to the district manager for approval. Man-ager Reiser testified that all previous requisitions for wageincreases recommended by him had been approved by thedistrictmanager. Manager Reiser was conducting such areview at the onset of the organizational campaign. He hadprepared four requisitions for increases, when he becameaware of the organizational drive by the Union. He there-upon consulted Respondent's legal department and was di-rected to discontinue the review. The reason given him bythe legal department was that to grant wage increases atthat time could possibly influence the votes of the people inthe store. He thereupon admittedly tore up the four requisi-tions that he had already prepared.Employee Liz Bishop testified that, when she became abuyer in October 1974, Manager Reiser had promised her awage increase. In the later part of January, she asked Man-ager Reiser why she had not received it. He told her that hecould not give it to her "because the Union was coming inand it would seem like a bribe." Manager Reiser, himself,corroborated Bishop's testimony.Employee Wilma Lockhart testified that while she was inManager Reiser's office on an unrelated personnel prob-lem around the end of February or the beginning ofMarch, she asked him about a raise that he had promisedher in September. Manager Reiser replied that he was sorrythat he could not give her the raise, although he had pre-pared a raise requisition to send to the district office, butbecause the Union had come in, he had to "rip it up."Manager Reiser admitted having a conversation in his of-fice with Lockhart about a personnel problem, but deniedhaving any conversation about a wage increase. However,on cross-examination, he testified that he did not remem-ber telling Lockhart that he had torn up her wage increaserequisition. Personnel Director Downes testified that she 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccupies the office next to Reiser's; that she overheard theconversation between Lockhart and Reiser through the pa-per-thin walls and that there was no discussion of a raise inthat conversation.In resolving the credibility conflict, Inote the following:Lockhartimpressed me as an honestwitness, and her testimony is consistent with that of Bishopas to what Manager Reiser admittedly told her when sheraised the question of a wage increase.Significant in thisconnection is the fact that Lockhart testified that whenthey discussed her anticipated wage increase,ManagerReiser told her that he had prepared a wage increase requi-sition,but "he had to rip it up."Manager Reiser admittedthat he had prepared four wage increase requisitions, buttheywere"torn up." If Lockhart's testimony were fabricat-ed, how would she know that Manager Reiser hadtorn upher wage increase requisition? Accordingly,I credit the tes-timony of Lockhart, and do not credit the denials of Man-ager Reiser and Personnel Director Downes.Under the date of March 18, the president of the Unionsent a letter to Manager Reiser,with a copy to the Board,reading as follows:This letter will serve to officially notify you that RetailStoreEmployeesUnion, Local 400 will not filecharges with the NationalLaborRelations Board ifyou wish to grant wage increases to the employeesworking inyour store.Our primary goal is to improve wages, benefits andworking conditions for all employees working at theG.C. Murphy's in Rockville. Therefore we would notobject to any wage increases which you may grantduring the organizing program.Respondent did not accede to the Union's request. In-stead,itput up a poster headed MORE UNION PROPAGANDA-Then followed a photostatic copy of the Union's letter.Below that the following legend appears:The union is attempting to have the Murphy Compa-ny break the law. Look on the NOTICE OF EMPLOYEESposted in the store.It clearly states that it is unlawfulto interfere with the rights of employees by:PROMISING ORGRANTING PROMOTIONS, PAY RAISES OR OTHERBENEFITS,TO INFLUENCE AN EMPLOYEE'S VOTE BY A PARTYCAPABLE OF CARRYING OUTSUCH PROMISES.The union is askingyour Companyto do somethingwhich it is not permitted under the law. The trick theUnion is playing is to make your Company lookwrong even while your Company is complying withthe law.According to Manager Reiser, he read a prepared speechto groups of employees on March 25 and 26. In that speechhe stated:What about wages. What would happen if the Unionwins-then wages are the subject of bargaining whichcan cover many months. What happens if there is a"no" vote.Icannot promise you a wage increase inorder to influence your vote, and I'm not promising anincrease to you,but if there is no union in our storeafter the vote the wage program that was in the storeand was interrupted can continue.Mary Ann Campbell testified that at one of the meetingsManager Reiser said that he had written raise requisitionsfor six or seven employees, but because of the Union'scoming in, he could not give the increases. According toCampbell,Manager Reiser made the foregoing remarkabout increases on his own and did not read it from aprepared speech. Both Bishop and employee Jeffrey Don-aldson testified that at one of the meetings Manager Reisertold employees that he would like to give increases to theemployees, but could not do so because of the Union. Re-spondent relies upon the fact that Manager Reiser spoke ateach meeting from prepared texts which he read, and suchtexts in evidence do not contain those statements. Howev-er, it appears from the record that questions were asked byemployees at this meeting, after Manager Reiser finishedreading his statement.Manager Reiser,when asked wheth-er questions were asked at these meetings, simply answeredthat he did not remember. I credit the testimony of Camp-bell,Bishop, and Donaldson."As the Board has held, an employer confronted with aunion organizing campaign should decide the question ofgranting or withholding benefits as he would if a unionwere not in the picture; if his course of action in grantingor withholding benefits is prompted by the Union's pres-ence, he violates the Act"(TheMay Department StoresCompany d/b/a Famous-Barr Company,174NLRB 770(1969) ). To the same effect:The Great A & P Tea Co.,166NLRB 27, 29 (1967);Great Plains Steel Corp.,183 NLRB968, 975 (1970);GAF Corporation,196NLRB 538, 544(1972);Dorn's Transportation Co.,168 NLRB 457 (1967),enforcement denied, 405 F.2d 706 (C.A. 2, 1969);J.J.New-berry Co., Inc.,183 NLRB 602 (1970), enforcement denied,442 F.2d 897 (C.A. 2, 1971);JeffcoManufacturing Co.,211NLRB 787, enforcement denied 512 F.2d 1248 (C.A. 4,1975).Pertinent in this connection is thedictumof the SecondCircuit inN.L.R.B. v. Hendel Manufacturing Company, Inc.,483 F.2d 350 (C.A. 2, 1973). Despite its earlier refusal toenforce the Board's Orders inDorn'sandNewberry, supra,the court said at 353:An employer who in good faith at a time when he didnot know of union activity had promiseda raise, whenhe learned of the union activity could have taken theposition publicly that whether or not the union activi-ty succeededthe raisewould go into effect. Thatwould have been a plain declaration of neutrality andno one rightly could have criticized it adversely... .Here, to cancel the raise was obviously susceptible ofbeing understood by employees as interference withtheir union organizational efforts. And the Board waswarranted in so finding and concluding.Respondent relies upon the court's reversal of the BoardinNewberryandJeffco.Insofar asNewberryis concerned,itwas pointed out in the Board decisioninJeffcothat "theSecond Circuit'sposition has not been accepted by theBoard,which has since those cases[NewberryandDorn's]continued to reiterate the principle that `during an organi-zational campaign an employer must decide whether or notto grant improvements in wages and benefits in the same G. C. MURPHY CO.607manner as it would absent the presence of the Union."'[Citations omitted.] I have been unable to find any Boarddecisions on this subject since the reversal inJeffco.How-ever, as an Administrative Law Judge of the Board, it is myduty to followBoard precedent in mattersof policy andnot "to speculate as to what course the Board should fol-low where a circuit court has expressed disagreement withitsviews"(Insurance Agents' International Union, AFL_CIO,119 NLRB 768, 773 (1957)).In passing,itmay be noted that in one important aspect,the court's decision inJeffcoisdistinguishable. The courtrelied upon the fact that the Union had by letter to theCompany suggested that "pending the outcome of theseproceedings that you make no changes in personnel,wages,or working conditions." This was precisely the converse ofthe situation in the instant case.Here, the Union wrote toRespondent,stating that it "will not file charges with theNational Labor Relations Board if you wish to grant wageincreasesto the employees working in your store." Thisassurance, a copy of which was sent to the Board, plainlyrelieved the Respondent of any fear that it might be violat-ing the Act by proceeding with the merit reviews in accor-dance with its established practice. However, the Union'sletter prompted an unexpected reaction by the Respon-dent.In its zeal to defeat the Union's organizational cam-paign, the Respondent used the letter as a propaganda de-vice by claiming that the Union was seeking to trick theRespondent into a violation of the Act .2Respondent also reliesuponGlazersWholesale Drug Co.,209 NLRB 1152 (1974), andGreat Atlantic & Pacific TeaCo., 192 NLRB 645 (1971). Neither case is apposite. Asnoted inGlazers,"[t]he increases were not promised orplanned prior to the advent of the Union...."(Id.at1157), and inGreat Atlantic & Pacific Tea Co.,the Boardfound that "Respondent had made no prior promise of awage increase"(Id.at 645).In the instant case, the practiceof periodic merit reviews was admittedly an establishedpolicy of the Respondent, and both Bishop and Lockharthad been promised increases.Nor is the Respondent relieved of liability by virtue ofthe fact that it acted pursuant to the advice of its counsel.As the Second Circuit pointed out inHendel, supra:The legislative mandate prohibits interference whetherintentionally interfering or not,whether pursuant tobona fide,competent advice of an expert or not. Con-gress did not here give the protection available undersome other statutes to those who act in good faithupon advice given by competent, honest lawyers, ac-countants, or other experts (483 F.2d at 353).To the same effect see:The Great A & P Tea Co.,166NLRB 27, 28 (1967).2While the Union'swaiver would not have prevented employees fromfiling charges individually, the charges would clearly have been baseless,since it could hardly be said that an employerwould beguilty of coercingemployees from supporting the Union by granting a wage increase whichthe Union did not oppose.Nor could it be said that it would have unlawful-ly encouraged employees to support the Unionby sodoing,since theRespondent's entire campaign made clear the fact that Respondent opposedthe Union.Thus, the Union's voluntary waiver effectively insured that theRespondent's grant of wage increases would not have been found unlawful.I, therefore, find and conclude that by stopping the meritreview program and refusing to process promisedwage in-crease requisitions, the Respondent violated Section8(a)(1)of the Act.D. Threats To Close the Store if the Union Won theElectionEmployee Bishop testified that, in or around the end ofFebruary, she entered into a conversation with PersonnelDirector Downes and head cashier Dot Fulkersin in theladies lounge. According to Bishop, Personnel DirectorDownes said "that Murphy's didn't have enough money tokeep the store running to pay our wages if the union didcome in because we will have to have higher wages; andthe store would close down because it didn't make enoughmoney." Bishop testified further that head cashier Fulker-sin joined into the conversation and said, "She's right.There isn't enough money for the store to stay open if theUnion does come in." There is no evidence that, at thetime,either Personnel Director Downes or head cashierFulkersin knew what the Union would demand in bargain-ing, nor what would be agreed upon in thematter of wages.Nor did they quote any economic figures orstatistics tosupport their assertions about thestore's anticipated clos-ing.Bishop testified further that on another occasion whileshe,Downes, and employee Ruth Ann Earp were waitingoutside the store one morning before the store opened,Downes told her "that if the unioncame in,we would getthe raise but our hours would be cut down and it wasstupid for them to come in, and the store didn't haveenough money . . . and would probably close down."Personnel Director Downes denied that she had a con-versation with Bishop in the presence of head cashier Fulk-ersin.Fulkersin was not called by the Respondent to cor-roborate Downes. With regard to the conversationin frontof the store before the store opened, Downes admitted thatan incident did occur one morning when they were waitingfor the store to open, but denied telling Bishop that thestorewould close down if the Union got in. All thatDownes could remember about that incident was that em-ployee Earp said to Bishop that "Pat, probably has a stoolpigeon."James Duffy, a porter at the Rockville store, testifiedthat after a mid-Februarysalesmeeting,he had a conver-sation with Personnel Director Downes, in which he re-ferred to the situation in Baltimore where the Union wastrying to get in and two stores had closed, and he askedDownes, "Is there a chance that our store would closedown?" According to Duffy, Downes replied, "Well, itcould be a possibility of closing down because of theUnion." PersonnelManager Downes did not explicitlycontradict Duffy's testimony. She testified:Mr. Duffy had asked me about the Baltimorestores,which ones were on strike and which ones were closed.And my remark was that I had thought that the Mon-dawin Store was closed, but who was on strike, I hadno idea.Robert Rice, a stock clerk, testified that a few days after 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe union campaign began, he asked Personnel DirectorDownes what she thought about the Union. According toRice, Downes replied, among other things, that there wasno way the store could support a union because the wageswould be too high and that the store would close. Downestestified that she had no conversation with Rice at all, ex-cept about work .3In appraising the credibility of the witnesses on this is-sue, I am impressed by the fact that Bishop, Duffy, andRice testified to somewhat similar statements made tothem by Downes on four separate occasions. Against this,we have only the uncorroborated denials of Downes. Tocredit Downes, I would have to find that each of the threewitnessesfor the General Counsel fabricated their testimo-ny. This I am unable to do. Furthermore, I am impressedby the fact that Bishop testified that head cashier Fulkersinwas present when Downes spoke to her in the lounge andthat Fulkersin also participated in the conversation. Yet,Fulkersin was not called by the Respondent to corroborateDownes' denial. No explanation was offered as to theRespondent's failure to call Fulkersin. In these circum-stances, it must be assumed that Fulkersin could not cor-roborate Downes' denial.Satilla Rural Electric MembershipCorp.,129 NLRB 1084, 1091 (1960);Texas Coca-Cola Bot-tling Company,146 NLRB 420, 433, fn. 14 (1964), enfd. 365F.2d 321 (C.A. 5, 1966).Respondent argues that, in any event, the impact of thediscussion within the store about alleged threats to closewas substantially and materially blunted or diminished byVice President Rogers, who testified that after the. March26 meeting:There wasa questionraised by several people follow-ing that meeting with regard to whether they wouldlose their jobs if the union came into the store. Myanswer was no. Whether the store would close if theunion came in and my answer to that was no.There is no evidence that Vice President Rogers' state-ments were given any widespread publicity among the em-ployees. To the contrary, it appears that Vice PresidentRogers' statements were heardonly bythe few employeeswho remained to ask the questions after the meeting. Andsuch employees would be few in number, in view of thefact that, as admitted by Vice President Rogers, the meet-ing of March 26 ran late, and it was time for the store toopen. Consequently, it would appear thatmostof the em-ployees left the meeting to go to their duty stations, and ifany remained after the meeting,there musthad been veryfew. In these circumstances, it must be concluded that theharmful effect of Personnel Director Downes' several state-ments over a period of time was not dissipated by the lastminute statement of Vice President Rogers made to a fewemployees.3Respondent contends that Rice's testimony,even if credited,should bedisregarded because the alleged conversation occurred before the Unionhad filed its petition for representation.Respondent's position is correctinsofar as it concerns the consideration of Rice's testimony in support of theUnion's objections to conduct affecting the results of the election.GoodyearTire and RubberCompany,138 NLRB 453,454 (1962).However,this doesnot preclude the consideration of Rice's testimony as establishing an unfairlabor practice.The Supreme Court inN.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 617 (1969), recognized that any balancing ofthe rights of employer and the employees "must take intoaccount the economic dependence of the employees ontheir employers, and the necessary tendency of the former,because of that relationship, to pick up intended implica-tions of the latter that might be more readily dismissed bya more disinterested ear." The Supreme Court recognizedthat an employer "may even make a prediction as to theprecise effect he believes unionization will have on hiscompany. In such a case, however, the prediction must becarefully phrased on the basis of objective fact to conveyan employer's belief as to demonstrably probable conse-quences beyond his control . . . . We therefore agree withthe court that '[c]onveyance of the employer's belief, eventhough sincere, that unionization will or may result in theclosing of the plant is not a statement of fact unless, whichismostimprobable, the eventuality of closing is capable ofproof."' (pp. 618-619.) In the instantcase, the Respondentmade no effort whatsoever to demonstrate to the employ-ees that the prediction of store closure would be requiredby economic necessity. As inGissel,the Respondent "hadno support for its basic assumption that the union, whichhad not yet even presented any demands, would have tostrike to be heard. . ." (Id.at 619). "Indeed, Respondentpresented no facts in regard to what kind of a wage orother demand it considered reasonable or as to what eco-nomic concessions it could afford to make"(Jimmy-Rich-ard Co.,210 NLRB 802, 805 (1974) ).Itherefore find and conclude that, by such threats ofclosure, the Respondent violated Section 8(a)(1) of the Act.E. InterrogationEmployee Lockhart testified that upon returning to workMonday, February 3, after a week's vacation, she wasasked by Manager Reiser, as he opened the door to let herin, "Have you heard about everything that's been goingon?" As she replied, "Yes." He then asked her, "Well, howdo you feel about it?" Lockhart replied, "This is the first Iever heard of a union; I don't know too much about it."Manager Reiser admitted that such an incident had oc-curred; that he asked Lockhart "if she was aware of anorganizational campaign being conducted in the store,"but denied asking her how she felt about the Union.As previously noted, Lockhart testified to another inci-dent that occurred around the end of February or the be-ginning of March, when she went to Manager Reiser's of-ficewith a personnel problem, and when Manager Reisertold her that he had torn up the requisition for an increasein her wage. After discussing the personnel problem, Lock-hart was ready to leave, when Manager Reiser asked her,"How do you feel about all this union business?" Accord-ing to Lockhart, she was afraid to answer truthfully andsaid evasively, "Well, I don't know. It's-you don't knowabout this that sound too good." Manager Reiser rejoined,"Well, it can't be too good, because anyone who is going tomaking a lot of promises aren't true to their word." Lock-hart said to him, "Well, its not the first promise that's beenmade to me. There's been one promise made to me herethat has not been kept." It was at this point that the con- G. C. MURPHY CO.609versation turned to Reiser's earlier promise of a raise andthe fact that he had torn up the requisition.He did notdeny that he asked Lockhart how she felt about the unionbusiness.Liz Bishop testified that Manager Reiser asked her sev-eral times while she was working how she felt about theUnion.On one of these occasions,she told him that shefavored the Union.About a week before the election, Bish-op was working the register on the lower level of the storewhen Reiser walked up to her and asked her "how Ithought about the Union and if I was nervous because ofthe election coming up next Thursday,and I told him no.And he asked me now I felt about it . . . I told him that itwas up to me how I felt."Manager Reiser asked her "if Ichanged my mind or anything about how I felt;and I toldhim no."Manager Reiser did not explicitly contradictBishop's testimony about this conversation.Instead, he re-ferred to a different conversation between himself andBishop,Lockhart,and Earp in his office about a labor con-tract at the Frostburg,Maryland,store and testified thatduring that conversation he did not ask Bishop how she feltabout the Union.Mary Ann Campbell testified that,2 or 3 weeks beforethe election,Manager Reiser approached her while she wasworking and a conversation ensued. Campbell asked himhow he felt about the election coming up, and ManagerReiser replied that it was getting pretty close to the timeand that he was a little worried about it. Manager Reiserthen asked Campbell how she was going to vote.Campbellreplied that it was none of his business.About a week later,Manager Reiser approached her and asked her, "Are youstillwith me?" Again Campbell replied that it was none ofhis business.Manager Reiser admitted having several con-versations with Campbell,but denied he asked Campbellhow she was going to vote.Jeffrey Donaldson testified that when Manager Reiserfound out that there had been a union meeting the nightbefore,"he would ask how it went,and the number ofpeople that were there,who was present."Manager Reiserdenied asking Donaldson "how anybody would vote."However,Donaldson's testimony that Reiser asked aboutthe union meeting and the number of people that attendedstands uncontradicted.As between Bishop,Campbell,and Donaldson, on theone hand, and Manager Reiser,on the other hand,I creditthe testimony of the former and do not credit ManagerReiser's testimony in this regard.Bishop also testified to conversations with Personnel Di-rector Downes.According to Bishop,sometime late in Jan-uary or early February,she was in the lounge when Person-nel Director Downes asked if she had signed a card to jointheUnion. Bishop replied in the affirmative,whereuponPersonnel Director Downes asked her what was on thecard. Bishop replied that"itwas for me to know and forher to find out." About 2 weeks before the election, ac-cording to Bishop, Personnel Director Downes spoke withher in the restaurant.Bishop had attended a union meetingthe night before,and Downes asked her what had occurredat the meeting and whether there had been much talkabout the Respondent.Bishop replied that she could notremember all that was said.Personnel Director Downesalso asked her whether Jeff Donaldson and Jim Duffy werepresent at the meeting.Bishop replied that she could notremember who was there.Personnel Director Downes de-nied asking Bishop whether she had signed a union cardand denied having a conversation with Bishop concerningwho was attending the union meetings.I have not creditedPersonnel Director Downes'testimony in other respects,and I likewise do not credit her testimony in this regard.The foregoing discussion reveals several instances of in-terrogation and, in some cases,repeated interrogation, de-monstrating Respondent'shostility towards the Union'scampaign.All such interrogation was carried out by thehighest ranking management in the store:the store manag-er himself,and the director of personnel.There were noassurances against reprisal.An employer's asking an em-ployee how he is going to vote subverts the Board's pro-cesses of conducting a secret ballot election, and anemployer's asking an employee how he feels about theUnion is a not so thinly veiled attempt to discover how anemployee intends to vote.Clapper'sManufacturing,186NLRB 324, 331 (1970);Sunbeam Plastics Corporation, 144NLRB 1010,1011 (1963). "Questioning selected employeesabout their union sympathies without any legitimate rea-son therefor and without any assurance against reprisal, byits very nature tends to inhibit employees in the exercise oftheir right to organize"(Engineered Steel Products,Inc.,188NLRB 298 (1971) ).Asking an employee whether he hassigned a union authorization card is so clearly an interfer-ence of the employee's rights, in violation of Section 8(a)(1)of the Act as to make the citation of authorities unneces-sary. The same is true of any interrogation of an employeeconcerning the attendance and agenda of a union meetingand, particularly, whether certain named employees hadattended the meeting.I therefore find and conclude that bysuch interrogation the Respondent violated Section 8(a)(1)of the Act.F. Promiseof BenefitsJeffreyDonaldson,who had testified regarding otherconversations with Manager Reiser,testified that late inthe campaign he was approached by Manager Reiser whotold him that he wanted Donaldson's vote,that every votecounted,"and he said that if I did vote against the Union,he would take care of me after the election. . . .He said Iwould get a raise;and if I would be off sick,Iwould still bepaid for it.- 4Manager Reiser testified in contradiction. Inanswer to the question, "Did you have any further discus-sions with Mr. Donaldson on the sales floor concerningany promise to help him out in regards to his vote?" Man-ager Reiser answered,"In regard to his vote, no." I havecredited Donaldson's testimony in other respects, and I doso here. There is nothing in the record that would evensuggest that Donaldson had fabricated his testimony in thisregard,and, indeed,the Respondent has pointed to no rea-son why Donaldson would do so.It is well settled that employees' organizational rights,guaranteed in Section7 of the Act,are violated by induce-4 At thattime, employees were not paid sick leave. 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDment as well as by threats. Manager Reiser's promise ofeconomic benefits to Donaldson was clearly a violation ofSection 8(aXl) of the Act, and I so find and conclude.G. Fostering Impression of SurveillanceAbout 3 weeks before the election, Campbell was in theRockville store as a customer. She unexpectedly met UnionRepresentative Mike Tursky in the store. She did not feelcomfortable talking to the union representative in the storeand thereupon left, accompanied by Tursky. They went upthe street to Kresge's where they had a coke and talked.When Campbell returned to work for the first time afterthe foregoing incident,Manager Reiser told her that hewanted to talk to her. Later, when she went on her break,she went to Manager Reiser and said, "O.K. I'm going onmy break. What do you want to talkto meabout?" Man-ager Reiser answered, "I heard you went up the street witha union guy." Campbell admitted that she had and statedthat she did not think that she did anything wrong.Campbell's testimony in this regard is uncontradicted.By the foregoing conduct, Manager Reiser clearly gaveCampbell the impression that she was under surveillancefor union activities. "An impression of surveillance mightwell instill in the employee a fear of reprisal from the em-ployer. Such conduct is violative of Section 8(a)(l) as itcould inhibit the right of employees to pursue their unionactivities untrammeled by the fear of possible employereconomic coercion or other forms of retaliation."(N.L.R.B. v. Ralph Printing and Lithographing Company,379 F.2d 687, 691 (C.A. 8, 1967) ). See alsoTexas Coca-Cola Bottling Company,146 NLRB 420, 433-434 (1964),enfd. 365 F.2d 321 (C.A. 5, 1966).Accordingly, I find and conclude that Respondent bysuch conduct violated Section 8(a)(l) of the Act.H. Predictions of Strikes and ViolenceEmployee Rice testified that in his conversation withPersonnelDirectorDownes, wherein she predicted theclosing of the store if the Union came in, she also told himthat if the Union got in, "we would automatically go onstrike.We wouldn't have a vote on it, we would just be outthere striking, and the strike would end up in violence andthe people that wanted to work wouldn't be able to comein, because we would be beating up on them outside." Aspreviously noted, Personnel Director Downes denied hav-ing any conversations with Rice, except the ones pertainingto work. I have heretofore credited Rice over Downes, anddo so here also.Campbell testified that, at one of the meetings, ManagerReiser said "that if the union got in, we would automatical-ly go on strike." Bishop, likewise, testified that at a salesmeeting on Friday before the election, Manager Reiserstated that "if the union came in, there would be physicalharm done to us . . . . If we did get the Union in, therewould be strikes and we would all be at each other'sthroats."Manager Reiser denied making the foregoingstatements. His denial is not credited. "These statements... unquestionably conveyed the impression to the em-ployees present that a strike was inevitable if the employeesvoted for the Union. The Board has consistently held thatsimilar commentswhich emphasize the inevitability ofstrikes areviolative of Section 8(a)(1) of the Act"(Clapper'sManufacturing,186 NLRB 324, 332 (1970) ).Accordingly, I find and conclude that Personnel Direc-torDownes'and Manager Reiser's statementsviolatedSection 8(a)(l) of the Act.Concluding FindingsIn summary, the foregoing discussion demonstrates, andIfind and conclude, that the Respondent engaged in aseries of unfair labor practices in which it illegally withheldpromisedwage increases, threatened to close the store iftheUnion won the election, interrogated employees re-garding their views and the views and activities of otheremployees regarding the Union, promised benefits to anemployee if he voted against the Union, fostered the im-pression that it wasengagingin surveillance of employees'union activities, and predicted strikes and violence if theUnion won the election, in violation of Section 8(a)(1) ofthe Act. These violations also affected the result of theelection,5 requiring the election to be set aside and a newelection ordered.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with the operations of theRespondent set forth in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand that it take certain affirmative action designed to ef-fectuate the policies of the Act.Having found that the Respondent unlawfully refused toproceed with the wage increase requisitions due WilmaLockhart and Liz Bishop, I shall recommend that the Re-spondent be required to proceed with the processing ofsuch requisitions and grant to each employee such im-provementinwages aswould have been granted in thenormal operation of its review plan, and make whole eachsuch employee for any loss of benefits suffered by reasonof Respondent's refusal to proceed with the processing ofthe wage increase requisitions.I shall further recommend that the Respondent be or-dered to preserve and make available to the Board or itsagents,upon request, payroll and other records to facilitatethe computation of wage increases and of the backpay due.5As previously pointed out, one of Respondent's acts consisted of a con-versation between employee Rice and Personnel Director Downes whichoccurred before the petition for representation was filed and is, therefore,not considered in this context. G. C. MURPHY CO.611As theunfair labor practices committedby theRespon-dent are of an extensive and varied character striking at theroot of employees'rights safeguardedby the Act, I shallrecommend that it cease and desist from infringing in anymanner upon the rights guaranteed in Section7 of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By canceling the wage increase requisitions for em-ployees Bishop and Lockhart and by refusing to proceedwith the merit review procedure, because of the Union'sorganizational campaign, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By threatening to close the store if the Union won theelection, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.5.By interrogating employees regarding their views, andthe views and activities of other employees, regarding theUnion, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6.By promising economic benefits to employee Don-aldson if he voted against the Union, the Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(1) of the Act.7.By giving employee Campbell the impression that shewas under surveillance for union activities, the Respondenthas engaged in an unfair labor practice within the meaningof Section 8(a)(1) of the Act.8.By predicting strikes and violence if the Union wonthe election, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6The Respondent G.C. Murphy Company, Rockville,Maryland, its officers, agents, successors, and assign, shall:1.Cease and desist from:(a) Failing or refusing to implement its policy regardingthe periodic review of employees for wage increases.(b)Threatening to close the store if Retail Store Em-ployees Union, Local 400, affiliated with Retail Clerks In-ternational Association, AFL-CIO, wins an election.(c)Questioning employees concerning their sympathy,or the sympathy and activities of other employees, for Re-tail Store Employees Union, Local 400, affiliated with Re-tailClerks International Association, AFL-CIO, or any6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.other labor organization of its employees,in a manner con-stituting interference,restraint,or coercion within themeaning of Section 8(a)(1) of the Act.(d) Promising economic benefits to employees if theyvote against Retail Store Employees Union,Local 400, af-filiated with Retail Clerks International Association, AFL-CIO.(e)Giving employees the impressionthat theyare undersurveillance for union activities.(f)Predicting strikes and/or violence if Retail Store Em-ployees Union,Local 400, affiliated with Retail Clerks In-ternational Association,AFL-CIO,wins an election.(g) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights to self-organization,to form,join,or assist any labor organiza-tion,to bargain collectively through representatives of theirown choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection,or to refrain from any and all such activities,except to the extent that such rights are affected by theproviso to Section 8(a)(3) of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Proceed forthwith to implement its policy regardingthe periodic review of employees for wage increases.(b)Make whole all employees for any loss of earningsthey may have suffered by reason of Respondent's failuresince February 1975 to observe and continue in effect itsperiodic review plan, in accordance with the section of thisDecision entitled"The Remedy."(c)Preserve and make available to the Board or itsagents,upon request, for examination and copying,all rec-ords necessary for the determination of A he amount ofbackpay due.(d) Post at its store in Rockville,Maryland,copies of theattached notice marked"Appendix." 7 Copies of said no-tice,on forms providedby theRegional Director for Re-gion 5,after being duly signed by an authorized represen-tativeof the Respondent,shallbe posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places,including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered,defaced,or coveredby any othermaterial.(e)Notifythe Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order,what stepsthe Respondent has taken to comply herewith.REPORT ON OBJECTIONSTO CONDUCT AFFECTINGTHE RESULTS OFTHE ELECTIONHaving found that the Respondent engaged in substan-tial violations of Section 8(a)(1) of the Act during the peri-od between the filing of the representation petition and theelection, it follows that the election held on March 27,7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an.Order ofthe National Labor Relations Board" 612DECISIONSOF NATIONAL LABOR RELATIONS BOARD1975, in Case 5-RC-9240,must be set aside,and I so rec-ommend.Accordingly,it isfurther recommended thatCase 5-RC-9240 beremanded to the RegionalDirector forRegion 5 for the holding of a new election at such time ashe deems the circumstances will permitthe employees toexpressfreely theirwisheswithrespect to a bargaining rep-resentative.eIThe General Counsel makes no contention that under the SupremeCourt's holding inN.L.R.B. v. Gieset Packing Company,supra,Respondent'sunfair labor practices were of such pervasive character as to make it unlike-ly that their coercive effect would be neutralized by conventional remediesso as to insure a fair rerun election and, therefore,that a bargaining order isnecessary.Accordingly,Ido not consider that question and recommendthat the case be remanded for the holding of a new election.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to implementour policyregarding the periodic review of employees for wagesincreases.WE WILL NOT threaten to close the store if RetailStore Employees Union,Local 400,affiliated with Re-tailClerks International Association,AFL-CIO, winsan election.WE WILL NOT question our employees concerningtheir sympathy,or the sympathy and activities ofother employees,for Retail Store Employees Union,Local 400, affiliated with RetailClerksInternationalAssociation,AFL-CIO,or any other labor organiza-tion of our employees, in a manner constituting inter-ference,restraint,or coercion within the meaning ofSection 8(a)(l) of the Act.WE WILL NOT promise economic benefits to employ-ees ifthey voteagainst RetailStore Employees Union,Local 400, affiliated with Retail Clerks InternationalAssociation, AFL-CIO.WE WILL NOT give our employees the impression thatthey are under surveillance for union activities.WE WILL NOT predict strikes and/or violence if RetailStore Employees Union, Local 400, affiliated with Re-tailClerksInternationalAssociation, AFL-CIO, winsan election.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights to self-organization,to form,join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engagein other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such rights are affected by the proviso toSection 8(a)(3) of the Act.WE WILL proceed forthwith to implement our policyrequiring the periodic review of employees for wageincreases.WE WILL make whole all employees for any loss ofearnings they may have suffered by reason of our fail-ure since February 1975 to observe and continue ineffect our periodic review plan.All of our employees are free to become and remainmembers of the above-named union or any other labororganization, or to refrain from doing so.G.C. MURPHY COMPANY